Citation Nr: 0729762	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-24 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for an allergic 
reaction to an inoculation. 

2.  Entitlement to service connection for a fracture of the 
coccyx.

3.  Entitlement to service connection for asbestosis.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disorder, to include a lumbar spine 
fusion of L4-L5, claimed as due to a fracture of the coccyx.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to February 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Boise, Idaho, Regional 
Office (RO) which denied service connection for an allergic 
reaction to an inoculation, a fracture of the coccyx, 
asbestosis, and a back disorder, to include a lumbar spine 
fusion of L4-L5.  

In September 2007, pursuant to 38 U.S.C.A. § 7107 and 
38 C.F.R. § 20.900(c), a Deputy Vice Chairman of the Board 
granted the veteran's representative's July 2007 motion to 
advance the veteran's case on the Board's docket.  

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a back disorder, to include a 
lumbar spine fusion of L4-L5, claimed as due to a fracture of 
the coccyx, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An allergic reaction to an in-service inoculation has not 
been shown. 

2.  A fracture of the coccyx has not been shown.

3.  Asbestosis has not been shown.  


CONCLUSIONS OF LAW

1.  An allergic reaction to an inoculation was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  A fracture of the coccyx was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Asbestosis was not incurred in or aggravated by service.  
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-initial-adjudication notice 
by letter dated in February 2003.  The notification fully 
complied with all the requirements set out in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claims and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  Given that the foregoing notice came before the 
initial adjudication, the timing of the notice did comply 
with the requirement that the notice must precede the 
adjudication.  Although the notice did not set out the five 
elements specified in Dingess v. Nicholson noted above, given 
that this decision represents a denial of the veteran's 
claims for service connection, such factors as the rating and 
effective date of an award are rendered moot.  

VA has obtained the veteran's service medical records and 
post-service VA and private medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony at a hearing before the RO and 
the Board.  

The veteran was provided with a VA medical examination in 
this case pertaining to the claim of entitlement to service 
connection for asbestosis.  He was not, however, provided 
with such an examination with respect to the claims of 
entitlement to service connection for residuals of an 
inoculation, and service connection for a fracture of the 
coccyx.  The Board specifically declines to undertake further 
development to provide a medical examination to obtain a 
medical opinion with respect to those claims because there is 
no evidence of treatment for the claimed disorders either in 
service or currently.  Thus, there is no indication that 
these two claimed disabilities are related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2006).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).
All known and available records relevant to the issues 
adjudicated on appeal have been obtained and associated with 
the veteran's claims file.  VA does not have the resources, 
and is under no duty to perform a fishing expedition for 
putative evidence based upon unsupported allegations.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

The Veteran's Contentions

The veteran alleges that he currently has the disabilities at 
issue, namely an allergic reaction to an inoculation, a 
fracture of the coccyx, and asbestosis, and that these 
disabilities are related to his experiences in service in the 
United States Navy.  Specifically, he claims that he had a 
reaction to an inoculation while in boot camp in San Diego 
that caused "cat fever" of 106 degrees for several days.  
He further alleges that he was constantly exposed to 
asbestosis during his duties as an electrician, particularly 
when assisting with the decommissioning of ships at the 
Stockton shipyard.  He also alleges that he sustained an 
injury to his tail bone on board a ship when he slipped and 
fell while trying to go from "A deck to B deck."  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Factual Background

There is no documentation of complaints, diagnosis, or 
treatment for an allergic reaction to an inoculation, a 
fracture of the coccyx, or asbestosis in the veteran's 
service medical records.  The veteran was administered the 
second of two inoculations for typhoid and paratyphoid on 
July 11, 1948.  He received a cowpox vaccination on July 14, 
1948, and a typhoid booster on August 24, 1949.  The 
veteran's inoculation record does not reflect any adverse 
reactions to any of the inoculations that were administered.  
In a separate treatment record, it was noted that the veteran 
was treated from July 11, 1948 to July 13, 1948, for the 
"usual symptoms" of "acute catarrhal fever," and was 
returned to duty.  

The veteran's service personnel records document his service 
at the Stockton Naval Shipyard from July 1949 until his 
February 1950 separation.  

The report of the veteran's February 1950 discharge 
examination produced normal findings.  Specifically, there 
was no significant abnormality found upon examination of the 
lungs and chest, including chest x-ray.  Examination of the 
spine and extremities also found no significant 
abnormalities.  In terms of a summary of defects, no 
significant abnormalities were noted.  

Post-service, the veteran underwent a VA medical examination 
in June 1954.  The report of that examination showed that the 
lungs were clear to percussion and auscultation.  Chest x-ray 
showed a moderate accentuation of lung markings generally, 
without significant changes in the parenchyma.  Examination 
of the musculoskeletal system produced normal findings.  

Private treatment records dated in May 1993 document that the 
veteran was seen for a primary complaint of discomfort in his 
left shoulder.  In terms of medical history, it was noted 
that the veteran had been disabled in a coal mining accident 
in 1983 which resulted in his spine being fused from T7 to 
S1.  There was no mention of a fracture of the coccyx in this 
or any other post-service medical treatment record.  

Post-service private and VA medical records document that the 
veteran's post-service employment included mining activity, 
appliance work, hotel work, power plant work, and coal 
company work.  Additionally, the veteran had a 40 year 
smoking history up to 1984.  In a February 1997 pathology 
report, evidence of anthracosis, a coal dust residual, was 
found.  

In January 2000, the veteran was seen by a private physician, 
J.C., M.D., for lung complaints.  Following physical 
examination that included pulmonary function tests, the 
assessment was that the veteran has a history of significant 
asbestos exposure and gives symptoms of dyspnea with 
exertion.  Dr. J.C. expressed the concern that the veteran 
"could have asbestos," but noted that his pulmonary 
function tests were more consistent with chronic obstructive 
pulmonary disease from his previous smoking.  Records of 
continued follow-up treatment with Dr. J.C. do not show a 
diagnosis of asbestosis.  

There is of record a letter dated in January 2003, in which 
Dr. J.C. writes that veteran had a fluoroscopic lung biopsy 
that showed that he had pleural plaques that clearly 
confirmed that he had some asbestos exposure at work.  

In November 2003, the veteran underwent VA respiratory 
examination that included an extensive review of his claims 
folder and a thorough examination.  The veteran's service 
history and work history were provided in the report.  The 
examiner noted that the veteran was a good historian, was 
cooperative, and had multiple medical problems.  Respiratory 
inspiratory rales were described, and chronic obstructive 
pulmonary disease secondary to smoking by medical history was 
diagnosed.  The examiner noted that there had been 
significant exposure, but to what degree and exactly to what 
materials remained questionable.  The examiner explained that 
an early sign of asbestosis is calcified plaques, which has 
never been found.  The examiner noted that there has been no 
conclusive asbestos related pleural plaques, and that 
pulmonary function testing found a largely obstructive 
disease consistent with smoking.  The examiner concluded that 
he was unable to confirm exposure or any finding of 
asbestosis or an asbestosis-related disease.  

Analysis

As described in detail above, service medical records and 
post-service treatment records fail to document the diagnosis 
of an allergic reaction to an inoculation, a fracture of the 
coccyx, or asbestosis.  

The veteran believes that he has the disabilities at issue, 
and that they are directly related to his experiences in 
service.  He has not been shown, however, to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay medical 
opinions, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The fact that there is no evidence of any of the disabilities 
at issue during service or after separation from service 
weighs heavily against the claims.  With respect to 
asbestosis, while it is likely that the veteran was exposed 
to asbestos given his work history, there is clearly no 
diagnosis of an asbestos-related disease or disability. 

Given the absence of a diagnoses of an allergic reaction to 
an inoculation, a fracture of the coccyx, or asbestosis, and 
in the absence of any competent medical evidence that the 
veteran currently has any of the claimed disabilities or that 
any are related to an in-service injury or disease, the 
preponderance of the evidence is against the claims for 
service connection; there is no doubt to be resolved; and 
service connection is not warranted.


ORDER

Entitlement to service connection for an allergic reaction to 
an inoculation is denied.

Entitlement to service connection for a fracture of the 
coccyx is denied.

Entitlement to service connection for asbestosis is denied.  


REMAND

The veteran has also claimed entitlement to service 
connection for a back disorder, namely, a lumbar spine fusion 
of L4-L5 that he claims as due to a fracture of the coccyx.  
The Board notes, however, that a claim of entitlement to 
service connection for a back disorder was previously denied 
in October 1986.  Although the current claim is based upon an 
alleged association of the back disorder to an alleged 
fracture of the coccyx, a new etiological theory does not 
constitute a new claim.  Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  As such, the veteran's claim for service 
connection for a back disorder is subject to the requirements 
for the reopening of a previously denied claim, namely 
whether new and material evidence has been received with 
respect to the claim.  38 C.F.R. § 3.156 (2006).  The RO has 
not addressed this question.  

In that regard, Kent v. Nicholson, 20 Vet. App. 1 (2006), has 
a bearing on this case.  Kent established significant new 
requirements with respect to the content of the notice 
necessary under 38 U.S.C.A. § 5103(a) for those cases 
involving the reopening of previously denied claims.  VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought by the claimant.  Kent requires more than 
a general statement that the evidence submitted must relate 
to the basis of the prior denial, and instead the notice must 
describe more specifically and affirmatively the kind of 
evidence that is required.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied in 
October 1986.  The veteran should be advised of the basis for 
that previous denial prior to the further adjudication of the 
claim. 

Finally, it is noted that in January 2005, the veteran 
directed a letter to the RO via his service representative 
that contained additional evidence pertaining to his claim 
for service connection for a back disability.  The veteran 
included with this letter a statement from his sister in 
which she recalled that the veteran's back had been severely 
injured during service.  According to pertinent regulatory 
criteria, a supplemental statement of the case (SSOC), so 
identified, will be issued and furnished to an appellant and 
his or her representative, following the receipt of 
additional pertinent evidence after a statement of the case 
or the most recent SSOC has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 19.37(a) (2006).  No SSOC is of record, although the 
additional evidence is clearly pertinent to the claim on 
appeal.  It is incumbent upon the RO through the AMC to 
review the evidence and issue an appropriate SSOC.  






Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in compliance 
with the holding of the Court in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
that includes an explanation as to the 
evidence and information that is 
necessary to reopen the claim of 
entitlement to service connection for a 
back disability.  The notice must also 
describe the bases for the denial in 
the prior October 1986 decision and 
describe what evidence would be 
necessary to substantiate that element 
or elements required to establish 
service connection that were found 
insufficient in that previous denial.  
The corrective notice should also 
inform the veteran about the 
information and evidence that VA will 
seek to provide, inform the veteran 
about the information and evidence the 
claimant is expected to provide and 
request the veteran to submit any 
evidence in his possession that 
pertains to the claim.  Insure that all 
the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) have 
been met in this case.

3.  After ensuring that all the 
aforesaid notice has been fully 
accomplished, and providing an 
appropriate period of time for the 
veteran to respond, readjudicate the 
issue of whether new and material 
evidence has been received to reopen 
the previously denied claim of 
entitlement to service connection for a 
back disability, considering all 
evidence added to the record since the 
May 2004 statement of the case.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
claim currently on appeal.  A 
reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


